Exhibit 10.1
MANAGING DIRECTOR AGREEMENT
(“Geschäftsführer-Anstellungsvertrag”)
between
Sapient GmbH, Kellerstraße 27, 81667 München
represented by Mr. Alan J. Herrick, as the representative of the shareholder´s
meeting,
c/o Sapient Corporation, 131 Dartmouth Street, Boston, MA 02116
- hereinafter referred to as the “Company” -
and
Dr. Christian Oversohl
c/o Sapient GmbH
Kellerstraße 27, 81667 München
- hereinafter referred to as the “Managing Director” -

§ 1   Duties, Authority   (1)   Dr. Christian Oversohl was appointed as Managing
Director (“Geschäftsführer”) of Sapient GmbH in late 2000. Since October 2003 he
has represented the Company, having the responsibility to run the Company from
day to day, among other duties. The shareholder(s) of the Company (hereinafter,
“shareholders’ meeting”) reserve(s) the right to appoint further managing
directors and then confer a joint right to represent the Company upon the
managing directors as well as to have such joint representation registered with
the company register (“Handelsregister”).   (2)   The Managing Director shall
manage the Company in accordance with the applicable law, this Agreement, the
Company’s Articles of Association and, insofar as any such regulations have been
adopted, management regulations. Any changes to the applicable law, the Articles
of Association and/or the management regulations become automatically binding
and relevant for the Managing Director’s duties when they become effective. The
Managing Director shall perform any other duties as directed by the Chief
Executive Officer of Sapient Corporation, including, at the time of the
execution of this Agreement, as European Business Unit Lead.   § 2   Duration of
Agreement and Termination   (1)   This Managing Director’s Agreement is
effective September 1, 2010 and shall be valid for an indefinite period. Each
party may terminate this Agreement at any time observing a notice period of
12 months in case of a termination by the Company, and 6 months in case of a
termination by the Managing Director. Termination will only become effective as
of the end of the respective month. For the avoidance of doubt, the Managing
Director will be considered an employee of the Company until his effective date
of termination.   (2)   In order to be effective, every notice of termination
must be in writing.



--------------------------------------------------------------------------------



 



- 2 -

(3)   Either party’s right to terminate this Agreement for good cause and with
immediate effect pursuant to § 626 of the German Civil Code (“Bürgerliches
Gesetzbuch”) hereby remains unaffected. The Company may notably, but not
exclusively, terminate this Agreement for good cause, if the Managing Director:

  (a)   breaches any of his obligations and duties under this Agreement;     (b)
  is convicted of any crime involving moral turpitude, or the Managing Director
enters a plea of guilty with respect to the foregoing;     (c)   commits an act
involving fraud, misappropriation of funds, dishonesty, disloyalty, breach of
fiduciary duty or other gross misconduct against the Company; or     (d)   fails
to follow the instructions of the shareholders’ meeting.

(4)   The shareholders’ meeting shall be entitled to release the Managing
Director from his duties for the period between the date on which notice of
termination was given and the effective date of termination (the “Release
Period”) upon further payment of his salary by the Company. The release will not
affect the Managing Director’s obligation to abide by the non-competition
covenants pursuant to Section 12 of this Agreement during the Release Period. In
case of an irrevocable release from his work, any outstanding holidays will be
set off against the Managing Director’s remuneration. Once all outstanding
holidays have been granted or offset, the Company is entitled to set off any
other income earned by the Managing Director during the remaining time of the
Release Period against the Managing Director’s remuneration. The same applies to
any income the Managing Director refrained from earning with malicious intent
during this period.   (5)   The appointment of the Managing Director can be
revoked at any time upon the passing of a shareholder resolution, but without
prejudice to the Managing Director’s rights for compensation resulting from this
Agreement. The revocation shall be deemed to be a notice of termination of this
Agreement effective on the next permissible date.   (6)   This Managing Director
Agreement shall end automatically no later than at the end of the month in which
the Managing Director fulfils the conditions to receive statutory old age
pension benefits.   § 3   Working Hours, Place of Work   (1)   The Managing
Director undertakes to devote his full time, skill, efforts, attention and
working capacity to the interests and to the business of the Company and, if
required, to work in excess of the Company’s regular working hours.



--------------------------------------------------------------------------------



 



- 3 -

(2)   The Managing Director shall perform his obligations under this Agreement
at the Company’s statutory seat as well as at any other location out of which
the Company performs its business activities.   § 4   Additional Activities    
  The Managing Director is prohibited from engaging in any second occupation
that could interfere with his duties to Sapient, either for remuneration or free
of charge, as a self-employed person or for a third party, unless this has been
approved in writing and in advance by the shareholders´ meeting. The written
approval of the Company must also be obtained prior to assuming an office on a
supervisory board of another business enterprise and accepting an honorary
position in an organisation if the position could create a conflict of interest
between the Company and the Managing Director. The approval granted (to assume
an office) is unrestrictedly revocable at any time; in the case of revocation,
any prescribed termination notice period applicable to terminating the office
will be observed.   § 5   Financial Statements, Reports   (1)   The Managing
Director is in charge of establishing the Company’s annual financial statements
according to the applicable statutory provisions as set out in the German
Commercial Code (“Handelsgesetzbuch”). He shall present these annual financial
statements to the shareholders immediately, in no event, however, later than on
March 31 of the following year.   (2)   The Managing Director shall provide to
any other Managing Directors or the Company any written reports of the Company’s
financial situation and other reports as the shareholders’ meeting may from time
to time require or as the Managing Director is aware to be customary within the
Company’s affiliates. In particular, but without limitation, such reports shall
contain the following: work in progress, sales, profits and losses, personnel
expenses, claims, assets, liabilities, and cash flow. The financial reports
shall be submitted at the latest on the fifteenth (15th) day of the immediately
following month unless any other practice has been established or turns out to
have been established in this respect.   (3)   The Managing Director shall be
responsible for the supervision of the Company’s financial situation as well as
of supervising any possible insolvency of the Company. If the Managing Director
becomes aware of a possible insolvency of the Company, he undertakes to notify
and consult immediately with the shareholders’ meeting and, if he deems
appropriate, to convoke a formal meeting of the shareholders. This §5 (3) shall
not be deemed to grant the Managing Director authority to convoke a formal
meeting of the shareholders other than as required under applicable law for
purposes of supervising any possible insolvency of the Company.



--------------------------------------------------------------------------------



 



- 4 -

§ 6   Inspection of the Books       The Managing Director shall permit the
shareholders or their representatives access to the books of the Company at any
time.   § 7   Remuneration, Other Benefits   (1)   The Managing Director shall
receive a gross salary of Two Hundred Sixty Four Thousand, Four Hundred Euros
(264,400.00 €) for the 2010 calendar year, payable in equal increments in
accordance with the Company’s normal payroll schedule. The Managing Director’s
salary will be reviewed annually as part of the total compensation annual review
of Sapient Corporation’s Leadership Team.   (2)   The above-mentioned total
remuneration includes compensation for all overtime work and work on Sundays and
public holidays.   (3)   Furthermore, the Managing Director will be entitled to
a target bonus of Two Hundred Thousand Euros (200,000.00 €) gross for the 2010
calendar year. The Company will determine the Managing Director’s target bonus
for subsequent years upon consultation with the Managing Director. Bonuses shall
be earned, accrued and/or paid in accordance with the Company bonus plan then in
effect for Managing Directors and/or Vice Presidents. Except in the case of
termination of the Managing Director’s employment by the Company, as further
explained in Section 7 (3) (a) of this Agreement, payment of bonuses for future
years shall be discretionary. The Company may decide at its discretion whether a
bonus will be paid and shall determine the Managing Director’s targets. Even if
such payments have been made several times in the past, they do not create any
right to continue receiving them in the future.

  (a)   Upon receipt of notice of termination from the Company, the Managing
Director will be eligible for a prorated bonus (the “Prorated Bonus”) through
the date in the calendar year that the notice of termination is provided to the
Managing Director. The Prorated Bonus shall be (i) calculated against the
Managing Director’s target bonus for the year in which the notice of termination
is provided; and (ii) payable to the Managing Director when the Company makes
its next Companywide bonus payments. Upon the Managing Director’s effective date
of termination, the Managing Director will be eligible for a final bonus (the
“Final Bonus”) equal to the prior calendar year’s target bonus. The following
chart is for illustrative purposes only.



--------------------------------------------------------------------------------



 



- 5 -



                  Date       Target Bonus for         Termination       Calendar
Year         Notice Provided       that Notice of       Final to Managing  
Effective Date of   Termination   Prorated Bonus   Bonus Director   Termination
  Provided   Payout   Payout
1 Apr 2011
  30 April 2012   200,000€   50,000€   200,000€
1 Sep 2011
  30 Sep 2012   200,000€   133,333€   200,000€
1 Jan 2012
  31 Jan 2013   Not Applicable   0€*   Prior Year’s (2011) Target Bonus

 

*   Presumes the Managing Director receives the bonus owed for the 2011 calendar
year when Companywide bonuses are paid in 2012. The Final Bonus will be payable
upon the Managing Director’s effective date of termination. The Managing
Director is not eligible for a Prorated Bonus because the Company will have paid
the Managing Director two bonus payments in the same calendar year.

  (b)   If the Managing Director provides notice of termination to the Company
before the Company pays its Companywide bonus payments, the Managing Director
will only receive a bonus payment if the Managing Director’s effective date of
termination occurs after the date on which Companywide bonus payments are paid.
The following chart is for illustrative purposes only and presumes that
Companywide bonus payments are paid before 1 April.

          Date       Managing Termination       Director Eligible Notice
Provided   Effective Date of   for Bonus to Company   Termination   Payment
1 Jun 2011
  31 Dec 2011   No
1 Dec 2011
  31 May 2012   Yes

  (c)   If the Managing Director’s employment is terminated in accordance with
Section 2 (3) of this Agreement, the Managing Director will not receive any
bonus payment.

(4)   The Managing Director shall receive a one-time grant of 80,000 restricted
stock units (“RSUs”) of Sapient Corporation common stock. The grant date for
these RSUs will be the first NASDAQ trading day in the month immediately
following the date on which the Compensation Committee of the Board of Directors
of Sapient Corporation approves the terms of this Agreement. The RSUs will be
subject to time-based vesting over four years, which will begin on April 1, 2010
(the “Vest Commencement Date”). Twenty-five Percent (25%) of the RSUs will vest
on April 1, 2011 (which is twelve months (12)



--------------------------------------------------------------------------------



 



- 6 -

    months following the Vest Commencement Date), twenty-five Percent (25%) of
the RSUs will vest on April 1, 2012 (which is twenty-four months (24) months
following the Vest Commencement Date), twenty-five Percent (25%) of the RSUs
will vest on April 1, 2013 (which is thirty-six months (36) months following the
Vest Commencement Date) and twenty-five Percent (25%) of the RSUs will vest on
April 1, 2014 (which is the fourth (4th) anniversary of the Vest Commencement
Date), provided that the Managing Director is still employed by the Company on
such vesting dates. For this RSU grant to become effective, the Managing
Director must electronically approve (in E*TRADE) Sapient Corporation’s standard
form of RSU Agreement.   (5)   The Company shall contribute a premium of Twenty
Thousand Euros (20,000.00 €) gross per annum to a pension scheme for the benefit
of the Managing Director.   (6)   Furthermore, the Managing Director is entitled
to all other benefits available to the employees of the Company.   (7)   The
Company may grant further benefits at its discretion. Such further benefits will
be granted on a voluntary basis; there is no right to receive these further
benefits even if they have been granted several times in the past. The Managing
Director does not acquire any rights in obtaining these benefits in the future
even if they have been granted repeatedly in the past.   § 8   Illness/Sickness
  (1)   In case of a temporary incapacity to work caused by illness or other
reasons which are beyond the control of the Managing Director, the Managing
Director shall continue to receive remuneration pursuant to § 7(1) of this
Agreement for the duration of his incapacity for a continuous period of six
weeks. If the incapacity to work continues for more than six weeks the Company
shall pay an extra allowance amounting to the difference between the sick pay
the Managing Director receives from his health insurance or, provided that he
does not have medical coverage, the sick pay he would hypothetically receive
from the statutory health insurance and his last net base salary for up to six
weeks.   (2)   To the extent such inability to carry out work is caused by an
event for which the Managing Director is entitled to compensation for damages
against third parties, the Managing Director hereby undertakes to assign such
compensation to the Company in equal sum to the continued payment of salary. In
particular cases the Managing Director is obliged to sign a written declaration
of assignment.   § 9   Holidays



--------------------------------------------------------------------------------



 



- 7 -

    The Managing Director shall have an annual holiday entitlement of 28 working
days, excluding weekends. The Managing Director shall agree upon the precise
time of his holidays with the other managing directors.   § 10   Expenses   (1)
  The Company shall reimburse the Managing Director for travel expenses that are
properly documented, provided that the Company has previously approved the
expenses and that they are submitted in accordance with the Company’s Travel &
Expense Policy.   (2)   The reimbursement of expenses shall be made in
accordance with the German tax regulations in their respective valid form.   §
11   Copyrights/Inventions   (1)   The Managing Director shall transfer all
rights in the work results produced under this Managing Director Agreement to
the Company to the extent that they are legally negotiable. Said rights shall
vest in the Company exclusively and without any limitation as to time, place and
subject matter.   (2)   As to inventions made by the Managing Director, the
Employee Inventions Act (“Arbeitnehmererfindungsgesetz”) shall apply unless
regulated otherwise in the following.   (3)   As to the work results falling
within the scope of the Copyright Act (“Urhebergesetz”), the Managing Director
shall grant an exclusive right to use and exploit the results of the work, in as
far as these results arise from the Managing Director’s activities on behalf of
the Company or to the extent that they are based on the experience or previous
work with the Company, or on documents obtained in this function; the right to
use and exploit shall be unlimited in time, place and subject matter.   (4)  
The granting of the aforementioned rights is covered by the Managing Director’s
remuneration under clause 7 of this Agreement.   § 12   Confidentiality,
Non-Competition Covenants   (1)   The Managing Director shall treat as strictly
confidential all confidential matters and business secrets of the Company or any
related company, of which he obtains knowledge during exercise of his duties for
the Company (in particular procedures, data, know-how, marketing plans, business
planning, unpublished balance sheets, budgets, licenses, pricing, costs and
customer and supplier lists) or which are designated as confidential by the
Company. This obligation continues beyond termination of this Agreement.



--------------------------------------------------------------------------------



 



- 8 -

(2)   During the employment the Managing Director must not compete with the
Company or any related company in the fields of activity listed below. In
particular, the Managing Director must not provide services to a competitor in
the fields of activity listed below as a Managing Director, employee or as a
self-employed person, nor must he set up or run a competing business or own
shares in such business. This does not apply to the acquisition of shares of
listed stock corporations for investment purposes only. The Company’s fields of
activity are: providing IT services, design of computer software and hardware,
brand and market strategy, traditional advertising, creative work, web design
and development, analytics and business process solutions.   (3)   During the
employment the Managing Director must not solicit a customer of the Company, or
any related company, nor directly or indirectly enter into, enhance or deflect
business relations from a customer to a competitor of the Company or any related
company in their fields of activity. The Managing Director must not provide
assistance to a third party with any of the aforementioned actions.   (4)  
During the employment the Managing Director must not induce or try to induce
another employee, consultant, agent or any other person employed by the Company
or any related company to leave the Company or any related company and to work
for a competing business (enticement) nor must he participate in any such action
by a third party.   (5)   The non-competition, non-solicitation and
non-enticement clause stated in subsections 3 to 4 of this Section 12 applies to
the territory of the Federal Republic Germany as well as any territories outside
Germany, where the Managing Director worked during the last two years prior to
the termination of the employment.   (6)   For each case of infringement of the
above non-competition, non-solicitation and non-enticement agreement by the
Managing Director, the Company is entitled to claim a penalty in the amount of
1/12 of the annual gross salary pursuant to § 7 (1) of this Agreement. In case
the violation consists of engaging in a continuing obligation (e.g. based on an
employment or service contract), operating a competing company, participating
with an equitable interest in such company, or entering into an ongoing business
relationship with a customer of the Company in the Company’s field of
activities, the contractual penalty becomes due for each month begun in which
the concrete violation persists (continuous violation). Each violation triggers
a separate contractual penalty even if several violations occur within one
calendar month. However, individual violations that occur within the scope of
the continuous violation are covered by the contractual penalty due to the
continuous violation. The Company reserves the right to claim further damages.  
§ 13   Post-Employment Covenant   (1)   The non-competition, non-solicitation
and non-enticement covenants contained in subsections 2 to 6 of Section 12 shall
also apply for a time period of 12 months following



--------------------------------------------------------------------------------



 



- 9 -

    termination of the employment subject to the following provisions (the
“Post-Employment Covenant”).   (2)   The Company shall notify the Managing
Director in the case of a change of the Company’s fields of activity listed in §
12 (2) of this Agreement within a period of two weeks following a termination of
the employment. If the Company does not provide such information, the fields of
activity listed in § 12 (2) of this Agreement continue to apply.   (3)   § 12
(3) of this Agreement will be modified as follows: The term customers shall mean
in the context of a post-employment covenant only customers with which the
Company had business relations during the two years preceding notice of
termination.   (4)   In the case of the expiration of the Managing Director
Agreement due to retirement pursuant to § 2 (6) of this Agreement the
Post-Employment Covenant does not apply.   (5)   The Managing Director will be
compensated for the duration of the Post-Employment Covenant according to
subsection 1 in the amount of half of the contractual remuneration last paid to
him. The compensation shall be calculated in accordance with §§ 74 (2), 74b of
the German Commercial Code (“Handelsgesetzbuch”) and paid monthly at the end of
each calendar month.   (6)   Any other income earned by the Managing Director by
providing his services during the Post-Employment Covenant will be set off
against the aforementioned compensation; the same applies to remuneration he
refrained from earning with malicious intent. The Managing Director will inform
the Company of any such income and the amount earned at the end of each quarter
on his own accord. At the request of the Company, he shall be obliged to provide
reasonable documentation.   (7)   The Company may waive its rights under
Post-Employment Covenant at any time prior to the termination of this Agreement
in writing. In this case the Company’s obligation to compensate the Managing
Director pursuant to subsection 5 will end after six months following receipt of
the waiver.   (8)   If the employment has been terminated by either party for
cause pursuant to § 626 of the German Civil Code (“Bürgerliches Gesetzbuch”)
without observing a notice period, the terminating party may at its discretion
waive its rights under the Post-Employment Covenant within one month following
such termination of employment by written declaration to the other party.   (6)
  The parties may at any time mutually agree to cancel the Post-Employment
Covenant with immediate effect. In such event, the Company shall not be required
to pay the compensation for the Post-Employment Covenant and the Managing
Director shall not be required to abide by the Post-Employment Covenant.



--------------------------------------------------------------------------------



 



- 10 -

(7)   In the event that the Managing Director does not abide by the
Post-Employment Covenant, he shall not be entitled to any compensation for the
Post-Employment Covenant.   § 14   Return of Company Property   (1)   Upon
termination of Agreement or release according to § 2 (5) the Managing Director
is obliged to immediately return to the Company all property belonging to the
Company, including (but not limited to) all documents, literature, mobile
phones, laptops, customer and distributor databases, sales figures, other
databases, work and other equipments, report templates etc. being in his
possession or which has been made available to him.   (2)   The Managing
Director recognizes that the objects and documentation referred to above are the
sole property of the Company or its associated entities. The Managing Director
has no right of retention over the objects and documentation referred to.   § 15
  Substitution Clause       This Agreement cancels and substitutes any previous
letters of engagement, or agreements or arrangements, whether oral or in
writing, relating to the subject matter hereof between the Company and the
Managing Director, except for the Change-in-Control Severance Agreement dated as
of April 26, 2010, between the Company and the Managing Director, the provisions
of which remain in full force and effect and shall prevail over any
contradictory provisions set forth in this Agreement. Any other agreements and
arrangements, in particular the Managing Director Agreement dated 15 March 2008
including a Non-Competition Agreement and any other previous agreements as
Managing Director of Sapient GmbH, are deemed to be terminated by mutual consent
and replaced by this Agreement.   § 16   Final Provisions   (1)   Amendments or
modifications to this Agreement are not valid unless made in writing. There are
no oral agreements supplementing this contract.   (2)   Should any provision of
this Agreement be or become invalid in whole or in part, the validity of the
remaining provisions of this Agreement shall not be affected hereby, provided
that the remaining provisions do not contravene the principles of good faith.
Should any provisions of this Agreement prove invalid, the parties shall be
bound to agree to replace the invalid provision by means of interpretation or of
amendment of this Agreement by a provision pursuing the same or as close as
possible an economic and legal purpose as the invalid provision.



--------------------------------------------------------------------------------



 



- 11 -

(3)   This Agreement shall be governed by interpreted and enforced in accordance
with the laws of the Federal Republic of Germany. The non-exclusive place of
performance under this Agreement shall be Düsseldorf.   (4)   The Managing
Director assures that he does not breach any other agreements by signing this
agreement and that he is not restricted from signing this agreement.   (5)  
Both parties herewith confirm the receipt of an original of this Agreement
executed by both parties.

         
Place: Atlanta, Georgia
  Place: Düsseldorf, Germany    
 
       
Date: August 25, 2010
  Date: August 27, 2010    
 
       
/s/ Alan J. Herrick
 
Alan J. Herrick
  /s/ Dr. Christian Oversohl
 
Dr. Christian Oversohl    
President & CEO,
Sapient Corporation
  Managing Director    



--------------------------------------------------------------------------------



 



- 12 -

Annex 1 to Managing Director Agreement
Assent to record, process and use personal details
I, Dr. Christian Oversohl, hereby assent to Sapient GmbH recording, processing
and using my personal details. This shall apply in particular to any and all
data connected with the employment relationship as a Managing Director. To this
end, I have informed Sapient GmbH of the following personal details:

  -   Name     -   Address     -   Bank account details     -   Date of joining
the company     -   Date of birth

     My assent includes also the transmission of the data to companies
affiliated with Sapient GmbH, both at home and abroad, as well as external
service providers acting on behalf of Sapient GmbH. These include companies that
offer services to employees of Sapient GmbH (e.g. tour operators, administrative
bodies of pension and share ownership schemes).
The data shall only be collected, processed and used by Sapient GmbH and the
recipients for purposes connected with the employment relationship. This shall
not affect statutory or other legal requirements that permit the recording,
processing and use of personal details.
I hereby also assent to Sapient GmbH to pass on my stored skill profile in
particular to potential clients within proposals.

     
Düsseldorf, Germany, August 27, 2010
   
(Place, date)
   
 
   
/s/ Dr. Christian Oversohl
 
(Dr. Christian Oversohl)
   



--------------------------------------------------------------------------------



 



- 13 -

Annex 2 to Managing Director Agreement
Assent to use electronic means of communication
I, Dr. Christian Oversohl, have been informed by Sapient GmbH that the company’s
electronic means of communications (e-mail, Intranet, Internet) may only be used
for office purposes and, within the customary scope, for private purposes (e.g.
online bank transfers).
I hereby consent to Sapient GmbH tracking its electronic communications systems
(e-mail, Intranet, Internet connections) in order to monitor compliance with the
above mentioned usage and to prevent unauthorised or improper use (e.g.
forwarding of business secrets, unauthorized use of business data, mobbing,
etc.).
To the extent that this is necessary for monitoring purposes, Sapient GmbH shall
be entitled to evaluate, process and use my personal data, and to transmit these
for data processing and utilization purposes to Sapient Corporation, 131
Dartmouth Street, Boston, USA, its affiliates and to Sapient GmbH, Kellerstr.
27, 81667 Munich, Germany.
The monitoring of the e-mail systems includes the e-mail address of both the
consignor and the consignee, the date and length of the e-mail as well as its
content. The monitoring of Intranet and Internet usage includes the date, the
time and duration of access by the Managing Director as well as the Intranet and
Internet address and the user ID.

     
Düsseldorf, Germany, August 27, 2010
   
(Place, date)
   
 
   
/s/ Dr. Christian Oversohl
 
(Dr. Christian Oversohl)
   

